DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENTS
The Examiner noticed claim 17 was missing in the notice of allowance dated Feb. 12, 2021.  The Examiner is sending a Corrected Notice of Allowance to include missing claim 17.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Ollis on Feb. 4, 2021.
The claims in the application have been amended as discussed below.
Claim 6 [[A]]The method according to claim 1, 
Claims 10-16 are cancelled.
Claim Rejections - 35 USC § 112
The amendment and Remarks filed Dec. 15, 2020 is sufficient for the Examiner to withdraw the rejection of claims 1-5 and 8-9 under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph.  
Claim 7 has been cancelled, and therefore the rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph is moot.
Claim Interpretation
In the Remarks, Applicant affirmed the Examiner’s interpretation of the terms of reflectance to b* and a* are coordinates representing the color in reflection with a CIE L*a*b* measurement.   Therefore, the Examiner interprets newly amended claims 1-6 and 8-9 with the terms of reflectance to b* and a* as coordinates representing the color in reflection with a CIE L*a*b* measurement.   
Double Patenting
The amendment to the claims filed Dec. 15, 2020 is sufficient for the Examiner to withdraw the provisional nonstatutory double patenting over Application Numbers 16/092,461, 16/092,638, 16/092,533, and 16/092,346 and the nonstatutory double patenting rejection over U.S. Patent No. 10,703,674.  The Examiner notes application no. 16/092,533 has a notice of abandonment dated Jan. 14, 2021.
Allowable Subject Matter
Claims 1-6, 8-9, and 17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or suggest the method of claim 1 with a dosage D comprised between -9.33 x 1015 x A/kV + 3.87 x 1017 ions/cm2 and 7.50 x 1017 ions/cm2 and the dosage D is also at 1 x 1017 /cm2 and wherein after positioning the glass substrate has a blue color in reflectance such that the glass substrate has a color coordinate b* in reflectance of less than or equal to -3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.